DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 19, 2019 and April 22, 2020 have been considered by the examiner.

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 17 and 18, the main reason for indication of allowance is because in the prior art of record, Shinozuka (JP 2018007851 A) teaches a radiation imaging system (Figs. 1 and 4) comprising a radiation imaging apparatus (100) having a plurality of imaging modes (English Translation, ¶ 0069-0070), and a control apparatus (61) configured to control imaging of a radiation image with respect to the radiation imaging apparatus (English Translation, ¶ 0069-0070), comprising: an obtaining unit (61) configured to obtain information with respect to a communication state between the radiation imaging apparatus and the control apparatus (English Translation, ¶ 0065-0067); and a display control unit (61) configured to cause a display unit (63) of at least one of the radiation imaging apparatus and the control apparatus to display information 

Regarding claim 19, the main reason for indication of allowance is because in the prior art of record, Shinozuka (JP 2018007851 A) teaches a control method of a system comprising a portable terminal apparatus (70 in fig. 4) capable of playing image data, and a control apparatus (90) configured to transmit image data to the portable terminal apparatus (English Translation, ¶ 0044), comprising: obtaining information with respect to a communication state between the portable terminal apparatus and the control apparatus (English Translation, ¶ 0065-0067); and causing a display unit (63) to display information display whether or not moving image shooting at the specified frame rate is possible (English Translation, ¶ 0069).  However, the prior art of record fails to teach or reasonably suggest, including all the limitations of the present claim that causing a display unit of the portable terminal apparatus to display information indicating a margin in the communication state based on an image quality level of image data for playback and the information with respect to the communication state as claimed.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ohguri (US 2016/0174927 A1) teaches the concept of displaying alarm information when a particular imaging mode cannot be allowed based on communication information.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson D. Hernández Hernández whose telephone number is (571)272-7311. The examiner can normally be reached 9:00 A.M. to 5:30 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nelson D. Hernández Hernández/Primary Examiner, Art Unit 2697
March 11, 2022